            Case 2:21-cv-01010-KJN Document 5 Filed 06/14/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK LAMONT STEBBINS,                               No. 2:21-cv-1010 KJN P
12                        Plaintiff,
13             v.                                         ORDER
14    SAN JOAQUIN COUNTY HELATH
      CARE SERVICES MEDICAL STAFF, et
15    al.,
16                        Defendants.
17

18            Plaintiff, a county inmate proceeding pro se, filed a civil rights action pursuant to 42

19   U.S.C. § 1983, together with a request for leave to proceed in forma pauperis pursuant to 28

20   U.S.C. § 1915. However, the certificate portion of the request which must be completed by

21   plaintiff’s institution of incarceration has not been filled out. Also, plaintiff has not filed a

22   certified copy of his inmate trust account statement for the six-month period immediately

23   preceding the filing of the complaint. See 28 U.S.C. § 1915(a)(2). Plaintiff provided a copy of

24   his resident account statement from the San Joaquin County Jail, but the statement covers January

25   1, 2018, to November 17, 2020, not the last six months, and is not certified. Plaintiff is provided

26   the opportunity to submit a completed in forma pauperis application with certification and a

27   current inmate trust account statement in support of his application.

28   ////
                                                          1
         Case 2:21-cv-01010-KJN Document 5 Filed 06/14/21 Page 2 of 2


 1            In accordance with the above, IT IS HEREBY ORDERED that:

 2            1. Plaintiff shall submit, within thirty days from the date of this order, a completed

 3   affidavit in support of his request to proceed in forma pauperis on the form provided by the Clerk

 4   of Court;

 5            2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 6   Forma Pauperis By a Prisoner; and

 7            3. Plaintiff shall submit, within thirty days from the date of this order, a certified copy of

 8   his inmate trust account statement for the six-month period immediately preceding the filing of

 9   the complaint. Plaintiff’s failure to comply with this order will result in a recommendation that

10   this action be dismissed without prejudice.

11   Dated: June 14, 2021

12

13

14
     /steb1010.3c+new
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
